SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

571
KA 07-01844
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                            ORDER

ANTHONY WILLIAMS, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID M. ABBATOY, JR.,
OF COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Alex R. Renzi,
J.), rendered June 27, 2007. The judgment revoked defendant’s
sentence of probation and imposed a sentence of imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court